                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    4:19CR3096

       vs.                                                STATEMENT REGARDING
                                                        PRESENTENCE INVESTIGATION
ALICIA ELLIOTT,                                                  REPORT

                      Defendant.


       COMES NOW the Plaintiff, United States of America, by and through the undersigned

Assistant United States Attorney, and hereby states we have received and reviewed the Presentence

Investigation Report and have no objections to the information, calculations, and conclusions

contained within the report. Plaintiff anticipates offering no evidence at sentencing other than to

meet or rebut any evidence or testimony offered by the Defendant.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA, Plaintiff

                                                     JOSEPH P. KELLY
                                                     United States Attorney
                                                     District of Nebraska


                                             By:     s/ Daniel Packard
                                                     DANIEL PACKARD, #21991
                                                     Assistant U.S. Attorney
                                                     487 Federal Building
                                                     100 Centennial Mall North
                                                     Lincoln, NE 68508
                                                     Tel: (402) 437-5241
                                                     Fax: (402) 437-5390
                                                     E-mail: daniel.packard@usdoj.gov
